Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 1 of 21 PageID #: 2842



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------X
  DOMENICO IANNUCCI,

                   Plaintiff,                    MEMORANDUM AND ORDER
                                                   15-CV-3493 (DRH)
                   -against-

  LEWIS TREE SERVICE, INC., ET AL,

                 Defendants.
  --------------------------------X
  A P P E A R A N C E S:

  For the Plaintiff:
       Hackett Law P.C.
       401 Franklin Avenue
       Garden City, New York 11530
            By: Patrick J. Hackett, Esq.

  For Defendants DHS, FEMA and DOI:
       Seth DuCharme
       Acting United States Attorney
       United States Attorney's Office
       610 Federal Plaza
       5th Floor
       Central Islip, New York 11722
             By: Vincent Lipari, A.U.S.A.

  HURLEY, Senior District Judge:

              By complaint filed on June 16, 2015, Plaintiff Domenico

  Iannucci ("Plaintiff" or "Iannucci") brought this action under

  the Federal Tort Claims Act ("FTCA") against Defendants

  Department of Homeland Security ("DHS") – Federal Emergency

  Management Agency ("FEMA") and Department of the Interior

  ("DOI"), collectively, "Federal Defendants"), and for common law

  negligence and violations of New York Labor Law ("NYLL") §§ 200,

  240, 241, against Defendants Lewis Tree Service, Inc. ("Lewis")

  and Edgewood Industries ("Edgewood"), (collectively, “Private
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 2 of 21 PageID #: 2843



  Defendants").

              All Defendants moved for summary judgment pursuant to

  Federal Rule of Civil Procedure 56 via three separate motions.

  The Private Defendants' motions were granted while that of the

  Federal Defendants was denied by a single decision filed on April

  3, 2019 (ECR # 77).      The remaining parties then agreed, and the

  Court approved, the trial being bifurcated with the Court serving

  as the trier-of-fact.

              A bench trial on liability was conducted before the

  undersigned on November 3, 2020, with the parties submitting

  Proposal Findings of Fact and Conclusions of Law and related

  materials through to the end of December of 2020.

              The purpose of this decision is to provide my Findings

  of Fact and Conclusions of Law on the liability phase of the case

  pursuant to Federal Rule of Civil Procedure 52.

              Brief Overview of Nature of Dispute and
              Contentions of Parties

              This case concerns an accident that occurred sometime

  between 2:00 A.M. and 3:00 A.M. on November 21, 2012 when

  Plaintiff fell from the payloader he was delivering to Floyd

  Bennett Field and suffered serious injuries.          He contends that a

  federal employee or agent designated a particular location to

  unload the machine from the trailer on which it was being

  transported but that the lighting at that location was wholly

  inadequate for the safe performance of that task.           That lighting

                                        2
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 3 of 21 PageID #: 2844



  deficiency is cited by Plaintiff as a proximate cause of the

  accident.

              Iannuacci explains that while dismounting the

  payloader, via using the ladder permanently affixed to its side –

  see Pl.'s Ex. 4 – he fell near the bottom of his descent.            All he

  recalls is that, while attempting to navigate from the ladder's

  bottom step to the trailer itself, something happened which

  resulted in him ending up on the ground, unconscious.

              The Federal Defendants’ defense is multifaced.          It

  includes that Iannucci did not testify that he took a misstep

  after he looked but couldn't see the next lower surface.

  Moreover, the Federal Defendants underscore, he admits that he

  had previously gone down the ladder on that very machine

  hundreds, if not thousands of times by simply reaching with one

  foot and then the other, or "feeling" for the next lower surface.

              Federal Defendants also challenge the sufficiency of

  Plaintiff's proof as to the part of the payloader from which he

  fell.   The hospital record for his November 21, 2012 visit

  indicates he told the treating physician, in explaining how he

  was injured, that he fell from the payloader's "platform," absent

  any mention of the ladder and its stairs.

              In addition, the Federal Defendants contend that

  Plaintiff has failed to prove (1) that the person who indicated

  where to unload the machine was an employee or agent of the


                                        3
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 4 of 21 PageID #: 2845



  Federal Defendants, (2) that the lighting at the scene of the

  accident was inadequate, and (3) assuming, arguendo, that is was,

  that the fault lies with Federal Defendants as distinct from the

  New York City Department of Parks and Recreation.           That latter

  entity had a contract with the United States Department of the

  Interior permitting their use of the section of Floyd Bennett

  Field where the accident happened for the purpose of processing

  debris removed from the surrounding areas caused by Hurricane

  Sandy.

              And finally, Federal Defendants complain that Plaintiff

  did not advise anyone associated with the federal government or

  Floyd Bennett Field of the November 2012 incident prior to filing

  his "Claim for Damages, Injury, or Death" with the National Parks

  Service on November 24, 2014.       (Defs.' Ex. A.)     As a result of

  that unexplained two year delay, they argue, their ability to

  promptly investigate the accident in keeping with their standard

  protocol was derailed.

              Against the above backdrop, the Court will now turn its

  attention to its Findings of Fact and Conclusions of Law.

                               Findings of Fact

  A.   Hurricane Sandy Relief Efforts at Floyd Bennett Field

              1.   Floyd Bennett Field is located in Brooklyn and is

  part of federally owned Gateway National Recreational Area.            It

  is operated by an agency of the United States Department of the


                                        4
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 5 of 21 PageID #: 2846



  Interior ("DOI"), viz. the National Park Service ("NPS").            Joint

  Pretrial Order [ECF 63] at 3.

              2.   On October 29, 2012, Hurricane Sandy made landfall

  in the New York City and Long Island area.         (Joint Pretrial Order

  at 3).

              3.   From late October through December 2012, Floyd

  Bennett Field was used as a staging area for Hurricane Sandy

  clean-up and relief efforts, including storage of emergency

  equipment, fuel, water and food.          (Transcript of November 3, 2020

  Trial ("Tr.") at 106-107.)

              4.   Hurricane Sandy relief efforts at Floyd Bennett

  Field were conducted 24 hours a day.         (Tr. 122-123.)    A constant

  stream of vehicles entered Floyd Bennett Field at all times of

  the day and night.     (Tr. 121-122.)

              5.   After Hurricane Sandy devastated the Metropolitan

  area,    NPS and the New York City Department of Parks and

  Recreation ("NYC Parks") entered into a Special Use Permit

  ("SUP").    (Defs.' Ex. 8.)     Under that contract, NYC Parks was

  authorized to use a designated portion of Floyd Bennett Field for

  the disposal of hurricane debris.         As explained in the "Summary

  of Permitted Activity" portion of contract:

                   New York City Department of Parks and
              Recreation ("Permittee") is depositing storm
              debris collected from streets, homes, and
              utility lines at Floyd Bennett Field in
              Brooklyn, NY. Other New York City agencies
              and city-approved contractors are assisting

                                        5
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 6 of 21 PageID #: 2847



              Permittee in this operation. These other
              agencies included NYC Department of
              Transportation, NYC Department of Sanitation,
              and eight approved NYC contractors. One NYC
              contractor will be on-site chipping wood
              debris. All debris will be removed by NYC
              Sanitation at the conclusion of clean-up
              operations, or as soon as is feasible. (Id.
              at 1.)

  B.   Plaintiff's Minimal Involvement in Relief Effort

              6.   NYC Parks directed former Defendant Lewis under a

  preexisting contract, to collect and move trees damaged by

  Hurricane Sandy to Floyd Bennett Field.         Lewis, in turn,

  subcontracted with former Defendant Edgewood to provide a

  bulldozer and payloader for the job.        Edgewood then rented the

  two machines from DLI, Inc., a company owned and operated by

  Iannucci.    Plaintiff was injured while delivering the second of

  the two machines, viz. the payloader, to Floyd Bennett Field in

  the early morning hours of November 21, 2012 as detailed infra.

              7.   Before arriving at Floyd Bennett Field on the

  evening of November 20, 2012, Plaintiff had never been to that

  location (Tr. 54) or spoken to anyone from DOI, DHS, FEMA or NPS

  regarding the Hurricane Sandy operations at Floyd Bennett Field

  (Tr. 53-54.)     His sole contact with the project was through

  Edgewood as just explained.

  C.   Plaintiff's Delivery of Bulldozer to Floyd Bennett Field

              8.   On November 20, 2012, in the early evening,

  Plaintiff and William Bahrenburg ("Bahrenburg")(a longtime friend


                                        6
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 7 of 21 PageID #: 2848



  and former DLI employee), loaded a bulldozer on a 40 foot

  trailer, attached the trailer to a tractor, and drove from a work

  site in Melville, Long Island to Floyd Bennett Field.           (Tr. 11-

  14.)

              9.    Plaintiff and Bahrenburg arrived at Floyd Bennett

  Field later that evening, at about 9:00 p.m or 9:30 p.m.            (Tr.

  67.)    They passed through a check point at the entrance where

  they received permission to enter Floyd Bennett Field.            (Tr. 130,

  148.)

              10.   They drove directly to, and next stopped at a

  parking lot full of wood chips, where Bahrenburg was told to

  unload the bulldozer and, by implication, later the payloader.

  (Tr. 57-59; Tr. 130; Tr. 148-151.)

              11.   Both Plaintiff and Bahrenburg testified that the

  person who said where to unload the machinery was with Homeland

  Security.    Bahrenburg said that the individual "identified

  [himself] as Homeland Security" and as "being in charge of . . .

  everything going on."      (Tr. 131.)     Iannucci testified that

  although he didn't talk to the person or overhear his

  conversation with Bahrenburg, the trailer from which he alighted

  was marked as a Homeland Security vehicle.         (Tr. 57.)

              12.   However, government witness Otis McDaniel

  ("McDaniel"), testifying remotely on consent from Georgia,

  indicated that: (a) FEMA is a branch of the Department of


                                        7
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 8 of 21 PageID #: 2849



  Homeland Security, (Tr. 163);(b) he joined FEMA in 2008, (Tr.

  163);(c) as a FEMA employee he was assigned to oversee the

  activities of around 20 FEMA workers at the Floyd Bennett Field

  staging area following Hurricane Sandy, (Tr. 164;(d)           FEMA's role

  was to make available needed basic supplies for people effected

  by the hurricane such as water and blankets, (Tr. 164); and (e))

  to accomplish that mission FEMA had hundreds of fifty three foot

  trailers located at the staging area loaded with commodities for

  individuals in need.      (Tr. 164.)

              13.   Most importantly for present purposes, McDaniel

  credibly testified that FEMA's hours at the site were from 7:00

  a.m. to 7:00 p.m., give or take 15 minutes.          (Tr. 164-165.)    Upon

  exiting their respective work stations, the FEMA employees would

  "get to their cars and head to their hotels."          (Tr. 165.)1


        1
          McDaniel testified about FEMA employees under his
  supervision, and their hours at the staging area. When asked by
  Plaintiff's counsel whether he was aware of any other persons
  from FEMA working at some other site at Floyd Bennett Field
  during the relevant time period, he answered not to his
  knowledge. (Tr. 165.) No witnesses employed at the facility as
  federal staff members at the time or associated with New York
  City Parks were called to suggest that McDaniel's knowledge about
  FEMA personnel at the Field was incomplete.

          Unlike FEMA's employees who left Floyd Bennett Field at
  approximately 7:00 p.m. each evening, i.e. well before Iannucci
  and Bahrenburg arrived at the location on November 20th, NYC
  Parks was contractually required under the Special Use Permit to
  have a representative "on-site at all times." (Gov't's Ex. B, ¶
  22.) Cf. Tr. 107 (United States Park Police Officer Leary
  explaining that the New York City Sanitation Department "had a
  big operation" at the staging area and concomitant
  "responsib[ility]" for the hurricane clean-up activities.

                                         8
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 9 of 21 PageID #: 2850



              14.   Based on the above, I don't doubt that Plaintiff

  and Bahrenburg saw FEMA marked trailers upon entering Floyd

  Bennett on November 20th at about 9:00 p.m.          However, I do not

  accept as accurate their shared recollection that the person who

  designated the place to unload the bulldozer – and, by

  implication, the payloader – was affiliated with FEMA, in part,

  because I find that all FEMA's employees had left the location

  hours before consistent with McDaniel's testimony.           See also (Tr.

  150-151) (at a pretrial disposition, Bahrenburg testified that

  the person who told him where to unload the bulldozer was a "guy

  with [a] plaid shirt" of unknown affiliation who came from an

  unlabeled "business-like trailer.")        (Tr. 150-151.)     Bahrenburg’s

  earlier deposition testimony, given closer in time to November

  2012, renders his contrary trial testimony about a FEMA person

  telling him where to unload the machine(s), problematic.

              15.   In sum, Plaintiff has failed to establish by a

  fair preponderance of the credible evidence2 that the person who

  told him, through Bahrenburg, where to unload machine(s) was an

  employee or agent of Federal Defendant.



        2
         Plaintiff maintains that a lesser or relaxed standard of
  proof should be applied in evaluating the evidence before the
  Court based on the "Noseworthy Doctrine" as enunciated in
  Noseworthy v. City of New York, 298 N.Y. 76, 80 N.E. 2d 744 (1948
  and its progency. (Pl.'s Prop. Findings of Fact and Concl. of
  Law (ECF 92) at 1.) That proposition is discussed, and rejected
  in the Conclusions of Law portion of this Memorandum and Order,
  infra.

                                        9
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 10 of 21 PageID #: 2851



  D.   Conflicting Testimony of Iannucci and Bahrenburg as
       to Lighting at Staging Area When Bulldozer Delivered

              16.   With respect to the lighting at the staging area

  when the bulldozer was unloaded, Bahrenburg described it as "on"

  (Tr. 132), and in response to a question on cross-examination,

  agreed that the area was "well lit."         (Tr. 152.)    In any event,

  the unloading of the bulldozer was accomplished without incident.

  (Tr. 132; see also Tr. 25.)

              However, Iannucci, unlike Bahrenburg, described the

  lighting during the first delivery as being "very dim," (Tr. 20),

  with the "light towers . . . in the parking lot" being turned

  "off."    (Tr. 20.)    The condition was so bad, Plaintiff reports,

  he complained to "somebody" – unidentified by name or affiliation

  – that "we need lights . . .        [t]his is dangerous."      (Tr. 20.)3

  E.   Plaintiff's Second Delivery, i.e. of the
       Payloader, to Floyd Bennett Field

              17.   After the bulldozer was unloaded at the staging

  area, Iannucci and Bahrenburg returned to Long Island to retrieve

  the payloader.     (Tr. 25.)



        3
         Interestingly, upon returning to the site with the
  payloader sometime after 2:00 a.m. on November 21st - when both
  Iannucci and Bahrenburg described the lighting as poor – neither
  recalls that any effort was made to contact anyone to remedy the
  perceived dangerous condition. (Tr. 69.)

          Presumably that was not due to the absence of individuals
  in the area given the time of day; as government witness United
  States Park Police Officer James Leary testified the activity at
  the site was "24 hours a day nonstop." (Tr. 123.)

                                        10
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 11 of 21 PageID #: 2852



              18.   Plaintiff and Bahrenburg arrived back at Floyd

  Bennett Field at about 2:00 a.m. on November 21, 2012. (Tr. at

  68.)

              19.   They drove directly to the same parking lot to

  drop off the payloader, near where they had left the bulldozer.

  (Tr. 31.)

              20.   They did not speak to anyone on this second trip

  before stopping because they had already been directed on the

  first trip where to leave the equipment.          (Tr. 68.)

              21.   Once there, Bahrenburg climbed the ladder attached

  to the side of the payloader to reach the cab and start the

  machine's engine.

                    However, the door to the cab was locked with the

  key inside.     (Tr. 79.)    He thereupon came down the ladder, walked

  several hundred feet to where the bulldozer was parked for the

  purpose of retrieving the universal key from that machine.             (Tr.

  137-138.)

              22.   With the universal key in hand, Bahrenburg

  returned to the payloader.       Not seeing Iannucci, he walked around

  the area and "called out his name" to no avail.           He then "saw him

  on the ground."     Bahrenburg said he wasn't able to see Iannucci

  until he was "very close to him" because there "was no light,

  very low."    (Tr. 138.)     So in this instance regarding the

  lighting, his testimony dovetailed with Plaintiff's unlike with


                                        11
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 12 of 21 PageID #: 2853



  respect to the bulldozer.

              When asked by Bahrenburg what happened, "[h]e said he

  fell."4   Although Iannucci was seriously injured from the fall,

  he did not realize that at the time and told Bahrenburg "he was

  going to be fine."      (Tr. 140.)

  F.   General Procedure for Descending From the Cab,
       i.e. the Driver's Booth of the Payloader,
       and Details Concerning the Ladder

              23.   The payloader has four steps which are used to go

  up and down between ground level and the platform.           (Tr. 71-72.)

  The bottom step is flexible.        (Tr. 73.)

              24.   The platform is a flat space towards the top of

  the payloader, abutting the door to the driver's booth or cab.

  (Tr. 72.)    It is about seven and a half feet above the ground.

  (Tr. 73.)    The distance increases to around 9 to 10 feet when the

  pay loader is on the trailer.        (Tr. 96.)

              25.   Each step is 4 inches wide, with a slip-proof

  steel surface. (Tr. 71.)



        4
         After the fall, Bahrenburg and Iannucci, with Iannucci
  driving, drove the tractor trailer from Floyd Bennett Field in
  Brooklyn to Westbury in Nassau County. Yet neither during that
  trip nor, indeed, at anytime thereafter, did Plaintiff tell his
  close friend Bahrenburg from what part of the payloader he fell.
  (Tr. 159.) Was it from this "platform" outside the cab as
  reflected in the hospital record, Defs' Ex. H, after Iannucci
  told the doctor "how [he] got hurt," (Tr. 90-94,) or was it from
  the bottom step of the ladder on the side of the payloader as he
  testified at trial?



                                        12
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 13 of 21 PageID #: 2854



              26.   Two handrails, a lower and higher set, run along

  both sides of the steps and end several feet about the platform.

  Thus "there's always something to hold onto."          (Tr. 73.)

              27.   When the payloader is mounted on the trailer as it

  was here, wooden planks are placed on the trailer's outriggers,

  directly below the bottom, flexible step.          (Tr. 76, 84.)

              28.   The flexible step is about 14-16 inches above the

  plank.    (Tr. 77.)

              29.   A person descending the payloader, when mounted on

  the trailer, would, while continuing to hold the handrails with

  both hands, put a foot on the flexible step and then lower one

  foot and then the other to the plank below.

              30.   When both feet were on the plank, and while

  continuing to hold the handrail with both hands, a person would

  step down 18-24 inches from the plank to the ground.            (Tr. 77-

  78.)

              31.   A person going up or down the ladder could locate

  each step and the plank by feeling with his foot before placing

  his weight on the next level, without needing to look at the

  steps or plank.     (Tr. 74-76, 82-84, 156.)

              32.   Safe practice requires that a person dismounting

  the payloader hold the handrails at all times with both hands.

  (Tr. 74, 156.)




                                        13
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 14 of 21 PageID #: 2855



  G.   Manner in Which Iannucci Descended the Payloader's
       Stairs Generally and How he did so on November 21, 2020

              33.   Plaintiff's company has owned the subject

  payloader since 2000 and he has navigated its stairs "thousands

  of time."    While doing so, he "always hold[s] the rails."           (Tr.

  74.)

              34.   "Most of the time," he doesn't look for the next

  lower step or level; instead, "[y]ou can feel it.           You just go

  down.    As you go down, you feel the steps."        (Tr. 74.)

              35.   However, on some occasions when its dark,

  Iannuccci testified at trial, you must also look for the next

  step.    (Tr. 74.)

              36.   But in describing his fall, he never said that he

  looked for the plank after the fourth or bottom step or, if he

  did, he was unable to see it.        What he said about the lighting

  was simply that at the top of the ladder it was a "little better"

  than at bottom which he described as "darker."           (Tr. 38.)

  Critically absent from his testimony is credible information

  establishing that poor lighting, assuming such was the case, was

  a proximate cause of his fall and resulting injuries.

              37.   Also Iannucci's activities after ascending the

  payloader while Bahrenburg was checking the nearby bulldozer for

  a universal key, warrant mention.          Upon reaching the platform and

  finding the cab locked, he endeavored to gain entry by forcefully

  "pulling" on the locked door and "pushing" on the windows but

                                        14
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 15 of 21 PageID #: 2856



  "nothing worked."        (Tr. 82.)   Perhaps he fell from the "platform"

  via misdirected force in trying to get into the cab consistent

  with the notations in the hospital record about his injuries

  being caused as a result of a fall from a specific part of the

  machine, viz. its "platform."5        Or perhaps,    the causative

  element was something else such as, e.g., a foreign substance

  like a smudge of grease or mud on the surface of the fourth step,

  or the plank below.

                 38.   Plaintiff does not know why he fell, (Tr. 80),

  nor,       more importantly for present purpose, do I as the trier-of-

  fact based on evidence presented.

                 39.   Plaintiff surmises that he fell due to inadequate

  lighting, impliedly suggesting that the last thing he did prior

  to his fall was unsuccessfully looking for next step down in his

  descent.       To the extent I'm being asked to infer that he did so

  on November 21, 2012, I decline to do so for several reasons

  including the following:

                       a) a review of the photographs of the payloader in



         5
         See Winthrop-University Hospital record attached to
  Defs.' Ex. H at page 000038 under "BRIEF HISTORY" OF "OPERATIVE
  REPORT" and hospital "DISCHARGE SUMMARY" at page 000057.

         Parenthetically, the severity of Iannucci's injuries would
  seem more consistent with a fall from the platform which, when
  the payloader is resting on the trailer, is approximately nine to
  ten feet above ground, (Tr.95-96), than from the bottom step of
  the ladder with a corresponding distance to terra firma being
  less than half that distance.

                                        15
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 16 of 21 PageID #: 2857



  evidence, particularly Plaintiff's Exhibits 4 and 6, as well as

  Defendants' Exhibits F (000003, 000007 and 000011), suggest —

  given the limited space separating a person on the ladder and the

  side of the payloader — that it would have been difficult for

  Plaintiff to position himself so as to be able to see the

  location and surface of the plank below.          And, in any event, why

  would he bother?      As noted, Plaintiff had made the same descent,

  on the same machine repeatedly over the years "feeling" his way

  down without incident.       Assuming, arguendo, that something about

  the plank or the lighting on the plank contributed to the fall,

  Plaintiff acknowledged at the trial that he earlier explained at

  a pretrial deposition:

        "QUESTION:        Outrigger plank, when you step
                          from the last step down to the
                          trailer, would you have to put
                          your foot in or if you put
                          your foot flat down, will it
                          be completely on the plank or
                          would any part of your foot be
                          hanging over?

        "ANSWER:          I don't know.      I don't look.

        "QUESTION:        Before the date of the
                          accident, this payloader
                          was on the trailer
                          before?

        "ANSWER:          Yes.

        "QUESTION:        And you have gone up and
                          down the ladder on this
                          trailer.

                         When you would come down
                         the ladder, when your foot

                                        16
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 17 of 21 PageID #: 2858



                         came from the last step down
                         to the trailer, would your
                         entire foot be on the plank or
                         would any part of your foot be
                         hanging over the plant?

        "ANSWER:         Just going down the ladder
                         probably, maybe, three-quarters
                         of the foot would be on the
                         plank.

        "QUESTION:       And a quarter of your foot
                         would be hanging over the plank?

        "ANSWER:         I can't – I don't – I never look,
                         to be honest with you.

                         Do you remember those questions and
                         answers?

        A.               Yes.

  (Tr. 86-87 (emphasis added.)

              40.    Having observed Plaintiff's demeanor while

  testifying, and considering the totality of the evidence, I find

  that it is far more likely that his admission at deposition about

  "never look[ing]" for the plank when dismounting from the

  payloader more nearly represents the truth to the extent it

  differs from his trial testimony on that point.

              Which is to say, even if it is assumed for argument

  sake, that the Federal Defendants were responsible for the

  purported lighting deficience at the hurricane staging area,

  Plaintiff has failed to establish a link between the lighting

  conditions at the site and the injuries he sustained.




                                        17
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 18 of 21 PageID #: 2859



  H.   Entity Responsible for Lighting at the Hurricane
       Sandy Staging Area

              41.   As noted earlier,        NYC Parks, under a contract

  with the United States Department of the Interior,           was utilizing

  a portion of Floyd Bennett Field for its post-Sandy clean-up

  operation.    FEMA, on the other hand, moved multiple federally

  marked trailers to the site loaded with supplies, such as bottled

  water and blankets, for area residents in need of such basics

  because of the storm.

              42.   McDaniel and his FEMA team of around twenty

  members, operated out of two field office-trailers and a mobile

  office.    (Tr. 170.)    To perform its function, FEMA brought to the

  site "from Atlanta approximately ten set of lights."            (Tr. 166.)

              43.   FEMA was in charge of those lights.        Its employees

  would turn them on every night before leaving and turn them off

  the next morning.      (Tr. 166-167.)       FEMA was not in charge of any

  other of the numerous lights at Floyd Bennett Field.            (Tr. 167.)

              44.   "[E]verybody else in the area had lighting also"

  as explained by McDaniel.       (Tr. 166.)

              45.   The question becomes which individual or entity

  was responsible for the lighting conditions at the accident

  scene.    Was it a Federal Defendant or, e.g., NYC Parks operating

  through the City's Sanitation Department?

              The evidence adduced at trial is sufficiently muddled

  to preclude me from finding for Iannucci on this disputed point

                                        18
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 19 of 21 PageID #: 2860



  consistent with the requisite standard of proof.

              46.   I do find that Plaintiff has established that the

  lighting in area of his fall was dim based on his testimony and

  that of Bahrenburg, but the issue as to whom shoulders the

  responsibility for that shortcoming remains an enigma.

              47.   By way of partial synopsis, Plaintiff has failed

  to establish by a fair preponderance of the credible evidence

  that (a) a federal employee or agent designated the place to

  unload DLI Contracting's machines in November 2012, (b) that

  inadequate lighting at that site caused, in whole or in part, his

  fall from the subject payloader, or (c) even if, arguendo, it

  did, that the lighting at the accident scene was under the

  control of the Federal Defendants.

                              Conclusions of Law

              (1) Standard of Proof

              Plaintiff contends that some standard less than a fair

  preponderance of the credible evidence should by utilized in

  evaluating his proof based on his momentary loss of consciousness

  and, purportedly, his memory following the fall under the holding

  in Noseworthy v. City of New York, 298 N.Y. 76 (1948) and its

  progency.

              A perusal of the decision in Noseworthy indicates it is

  irrelevant to the issue under discussion.          In Noseworthy, the

  injured person died allegedly as a result of the Defendant's


                                        19
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 20 of 21 PageID #: 2861



  negligence.     In the suit commenced by his administrator, the New

  York Court of Appeals found error in the trial court's refusal to

  instruct the jury thusly: "[I]n a death case such as this, the

  plaintiff is not held to the high degree of proof required in a

  case where the injured person may take the stand and give his

  version of the happening of the accident."          Id. at 80.

              However, the Noseworthy doctrine is not limited to

  death cases.     It may be invoked where the aggrieved party has

  suffered an inability to recall details of the accident because

  of the Defendants' negligence or intentional conduct.            But to

  establish that nexus, Plaintiff is required to "present expert

  evidence establishing his loss of memory and its causal

  relationship to defendants' conduct."         Mancia v. Metro. Transit

  Auth. Long Island Bus, 790 N.Y.S.2d 31, 31 (2d Dept. 2005).             See

  also Gervacio v. Zall, 345 F. App’x 638, 639 (2d Cir. 2009)("We

  agree with the District Court that . . . Noseworthy [is]

  inapposite [because] plaintiff failed to supply any expert

  evidence demonstrating the existence of his amnesia or a causal

  relationship with the collision with [defendant]")(citation and

  internal quotation marks omitted).

              The absence of the required expert testimony is fatal

  to Plaintiff's position that a relaxed measure of proof is

  warranted in this case.       Accordingly, a fair preponderance of the

  credible evidence is the appropriate measure.


                                        20
Case 2:15-cv-03493-DRH-ARL Document 96 Filed 03/22/21 Page 21 of 21 PageID #: 2862



              2.   Plaintiff has Failed to Establish the
                   Proximate Cause Prong of His Negligence
                   Cause of Action

              To partially reiterate, Plaintiff does not know why he

  fell.    The last thing he recalls is reaching with his foot from

  the ladder's bottom step for the trailer's plank below, a process

  he had previously performed by "feel" scores of times during the

  twenty years plus he had owned the machine.

              Although he did not testify that he looked for the

  plank during the dismounting process on November 21, 2012, he

  surmises that inadequate lighting in some unexplained fashion was

  at play.    But conjecture and proof are distinct concepts.

              Plaintiff's proof is also insufficient as to his

  related theories of liability as explained in the Findings of

  Fact section supra.

                                   CONCLUSION

              For the reasons detailed in the Findings of Fact and

  Conclusions of Law set forth supra, Federal Defendants are

  entitled to judgment in their favor dismissing the Plaintiff's

  claim. The Clerk of Court is directed to enter judgment

  accordingly and close the case.

              SO ORDERED.

  Dated: March 22, 2021
         Central Islip, New York


                                             DENIS R. HURLEY, U.S.D.J.


                                        21
